Citation Nr: 1230609	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-43 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to April 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Waco, Texas, VA Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In his November 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before a member of the Board at his local VA office, (a Travel Board) but likewise indicated he would appear at a video conference hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  To ensure full compliance with due process, a remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

After verifying the Veteran's preference for either a video conference or Travel Board hearing, schedule the Veteran for his requested hearing before a Veterans Law Judge.  The Veteran should be notified in writing of the date, time, and location of the hearing.  Such notice should be associated with the claims file. 

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



